Case 1:19-cv-06603-AT Document 8 Filed 07/17/19 Page 1 of 6

 
 
   
     
 

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 7/17/2019

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
19 Civ, 0603 (AT)

-- against --
ECF Case
AR CAPITAL, LLC, NICHOLAS S. SCHORSCH,
and BRIAN S. BLOCK,

Defendants.

FINAL JUDGMENT AS TO DEFENDANT NICHOLAS S. SCHORSCH
The Securities and Exchange Commission (“Commission”) having filed a Complaint and
Defendant Nicholas S. Schorsch (“Defendant”) having entered a general appearance; consented
to the Court’s jurisdiction over Defendant and the subject matter of this action; consented to
entry of this Final Judgment without admitting or denying the allegations of the Complaint
(except as to jurisdiction and except as otherwise provided herein in paragraph V); waived
findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Section 17(a)(2) and (a)(3) of the
Securities Act of 1933 (the “Securities Act’) [15 U.S.C. § 77q(a)(2) and (a)(3)] in the offer or
sale of any security by the use of any means or instruments of transportation or communication
in interstate commerce or by use of the mails, directly or indirectly:

(a) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements
Case 1:19-cv-06603-AT Document 8 Filed 07/17/19 Page 2 of 6

made, in light of the circumstances under which they were made, not misleading;
or

(b) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as
provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
following who receive actual notice of this Final Judgment by personal service or otherwise: (a)
Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active
concert or participation with Defendant or with anyone described in (a).

Hl.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Rule 13b2-1 promulgated under the
Exchange Act [17 C.F.R. § 240.13b2-1], by directly or indirectly falsifying or causing to be
falsified any book, record or account subject to Section 13(b)(2)(A) of the Exchange Act [15
U.S.C. § 78m(b)(2)(A)].

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as
provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
following who receive actual notice of this Final Judgment by personal service or otherwise: (a)
Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active
concert or participation with Defendant or with anyone described in (a).

Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement consisting of (i) 1,542,851 operating partnership units of VEREIT

2
Case 1:19-cv-06603-AT Document 8 Filed 07/17/19 Page 3 of 6

Operating Partnership, L.P. (“OP Units”) and (ii) $6,316,291, representing profits gained as a
result of conduct alleged in the Complaint, together with prejudgment interest thereon in the
amount of $581,931. Defendant’s liability of (i) 1,542,851 OP Units and (ii) $6,898,222 is ona
joint and several basis with Defendant AR Capital, LLC (“AR Capital”), which is ordered to
disgorge (i) 2,922,445 OP Units and (ii) $12,313,856 in a final judgment filed concurrently with
this Final Judgment.

If AR Capital, LLC does not satisfy the joint-and-several obligation or any portion
thereof, Defendant Schorsch shall satisfy his disgorgement and prejudgment interest obligations
within 30 days of notice from the Commission of AR Capital’s default, by surrendering and
returning any remaining number of OP Units to VEREIT, Inc. for cancellation and by paying any
unpaid cash disgorgement and prejudgment interest amount to the Securities and Exchange
Commission. Defendant shall simultaneously transmit photocopies of evidence of the surrender
and return of OP Units and/or payment of cash disgorgement and prejudgment interest along
with case identifying information to the Commission’s counsel in this action. By making any
payment of cash disgorgement and prejudgment interest and/or the surrender and return such OP
Units, Defendant relinquishes all legal and equitable right, title, and interest in such funds and
OP Units and no part of said funds and OP Units shall be returned to Defendant.

The Commission may enforce the Court’s judgment for disgorgement of the OP Units
under this paragraph III by moving for civil contempt (and/or through other collection
procedures authorized by law) at any time after 30 days following notice to Defendant of AR
Capital, LLC’s default. Defendant shal! pay post judgment interest on any delinquent amounts

pursuant to 28 U.S.C. § 1961.
Case 1:19-cv-06603-AT Document 8 Filed 07/17/19 Page 4 of 6

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is liable, individually, for a civil penalty in the amount of $7,000,000 pursuant to Section
20(d)(2) of the Securities Act [15 U.S.C. § 77t(d)(2)] and Section 21(d)(3) of the Exchange Act
[15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this obligation by paying $7,000,000 to the
Securities and Exchange Commission within 14 days after entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Nicholas S. Schorsch as a defendant in this action; and specifying that payment is
made pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.
Case 1:19-cv-06603-AT Document 8 Filed 07/17/19 Page 5 of 6

The Commission may enforce the Court’s judgment for penalty by moving for civil
contempt (and/or through other collection procedures authorized by law) at any time after 14
days following entry of this Final Judgment. Defendant shall pay post judgment interest on any
delinquent amounts pursuant to 28 U.S.C. § 1961.

The Commission shall hold funds paid to it pursuant to this Final Judgment, together with
any interest and income earned thereon (collectively, the “Fund”), pending further order of the
Court. The Commission may propose a plan to distribute the Fund subject to the Court’s
approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund
provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain
jurisdiction over the administration of any distribution of the Fund. If the Commission staff
determines that the Fund will not be distributed, the Commission shall send the funds paid to it
pursuant to this Final Judgment to the United States Treasury.

V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the
allegations in the complaint are true and admitted by Defendant, and further, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).
Case 1:19-cv-06603-AT Document 8 Filed 07/17/19 Page 6 of 6

VI.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.
VIL.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

VIII.

There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

SO ORDERED.

Dated: July 17, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
